Per Curiam.
The appendix reveals Petitioner was convicted of first-degree murder, which was used as the present offense of conviction, and three other counts. The Commission aggravated Petitioner's presumptive parole release date for his separate conviction of shooting into occupied vehicle and for use of a firearm. However, use of a firearm is included in the definition of the offense of shooting into occupied vehicle, and the Commission's rules do not permit additional aggravation for factors included in the definition of other convictions already used as aggravating elements. Mattingly v. Fla. Parole and Probation Comm'n , 417 So.2d 1163 (Fla. 1st DCA 1982). Accordingly, the petition for writ of certiorari is granted. The order denying Petitioner's petition for writ of mandamus is quashed and this matter is remanded for further proceedings consistent with this opinion.
Lewis, Wetherell, and Winokur, Jj., concur.